DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on June 19, 2020 have been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (U.S. Pub. No. 2016/0247537) in view of Nielsen et al. (U.S. Patent No. 10,516,911).

Regarding claim 1, Ricciardi discloses a sports game recording and broadcasting system using a smart device, the sports game recording and broadcasting system comprising (see fig. 2):

the cameras for capturing a video related to the sports game to provide video information about a captured video to the recording terminal (see fig. 14b (1420)); and
the record management server for receiving the player-specific game record information of the corresponding game from the recording terminal to generate and store player-specific integrated game record information, and providing the generated player-specific integrated game record information to the recording terminal (see paragraphs 0044-0046; short video segments of the game Norwood Mustangs versus Needham Rockets at Norwood High School Field may be captured by video recording devices 106a-106n and communicate the raw/short video segments 202a-202n via communication network 204 to server 206.  The server 206 may be configured to 
However, Ricciardi is silent as to displaying videos captured by a plurality of cameras.
In an analogous art, Nielsen et al. discloses displaying videos captured by a plurality of cameras (see col. 8, lines 21-38, col. 11, lines 48-59, col. 12, lines 22-53 figs. 4 and 5A; aggregate content from multiple sources (502,504,506,508) into a single media output).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and method for creating a sport video of Ricciardi to include displaying videos captured by a plurality of cameras as taught by Nielson et al. for the advantage of enabling a viewer to concurrently view multiple video clips for an event gathered from multiple different sources.

Regarding claim 2, Ricciardi and Nielson et al. discloses everything claimed as applied above (see claim 1).  Ricciardi discloses wherein the recording terminal includes:
an input unit for receiving the player information for each team, which includes position information of players participating in the game (see paragraph 0015, 0035,  fig. 7(702), fig. 16);
a reception unit for receiving the video information about the video captured by the cameras in real time (see paragraph 0055, fig. 7(704)), and receiving the player- 
a game record generation unit for generating the player-specific game record information of the corresponding game (see paragraph 0070);
a storage unit for storing the player information for each team input through the input unit, the video information received by the reception unit, and the player-specific game record information of the corresponding game generated by the game record generation unit (see paragraph 0064);
a display unit for displaying the video information received by the reception unit, and displaying a touch-type recording screen for inputting the player-specific game record information of the corresponding game (see paragraph 0122 and fig. 16); and 
a transmission unit for transmitting the video information about one of the videos displayed on the recording screen and the player-specific game record information to the external server, and transmitting the player-specific game record information of the corresponding game generated by the game record generation unit to the record management server, and wherein the player-specific game record information transmitted to the external server by the transmission unit includes at least one of the player-specific game record information of the corresponding game generated by the game record generation unit or the player-specific integrated game record information provided by the record management server (see paragraphs 0068, 0081, 0126).

Regarding claim 3, Ricciardi and Nielson et al. discloses everything claimed as applied above (see claim 2).  Nielson et al. discloses wherein the recording terminal .


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi and Nielson et al. as applied to claim 2 above, and further in view of Jaime et al. (U.S. Pub. No. 2017/0025152).

Regarding claim 4, Ricciardi and Nielson et al. discloses everything claimed as applied above (see claim 2).  Ricciardi discloses wherein the recording screen displayed on the display unit includes at least:
a playing field screen configured in a shape of a playing field corresponding to a type of the sports game (see fig. 1), 
a plurality of player icons arranged for each position on the playing field screen (see fig. 1).
However, Ricciardi and Nielson et al. are silent as to a game content display icon displayed on one side of the playing field screen to display a game-related content.
Jaime et al. discloses a game content display icon displayed on one side of the playing field screen to display a game-related content (see paragraph 0055 and fig. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and method of Ricciardi and Nielson et al. to 

Regarding claim 5, Ricciardi, Nielson et al. and Jaime et al. discloses everything claimed as applied above (see claim 4).  Ricciardi discloses wherein the game record generation unit displays, when one of the player icons arranged on the recording screen is selected, game record items for generating a player-specific game record on the recording screen, and generates, when one specific item among the game record items is selected, a record corresponding to the selected specific item as a game record of a player corresponding to the selected player icon (see paragraphs 0121, 0130, figs. 15, 22A-22C).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi and Nielson et al. as applied to claim 2 above, and further in view of Zajac (U.S. Pub. No. 2015/0040165).

Regarding claim 6, Ricciardi and Nielson et al. discloses everything claimed as applied above (see claim 2).  Ricciardi discloses wherein the recording terminal further includes a display control unit, the recording screen includes a main screen portion and a thumbnail screen portion (see fig. 14a (1410) and fig. 22a)
However, Ricciardi and Nielson et al. are silent as to the display control unit displays one of the videos captured by the cameras on the main screen portion while 
Zajac discloses wherein the recording terminal further includes a display control unit (see fig. 3 and paragraph 0163), 
the recording screen includes a main screen portion (fig. 3 (220)) and a thumbnail screen portion (fig. 3 (241-246)) (see fig. 3 and paragraphs 0054, 0163), and 
the display control unit displays one of the videos captured by the cameras on the main screen portion while displaying remaining videos on the thumbnail screen portion (see fig. 3), and displays, when one of the videos displayed on the thumbnail screen portion is touched, the touched video on the main screen portion (see fig. 3 and paragraph 0164).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the system and method of Ricciardi and Nielson et al. to include the display control unit displays one of the videos captured by the cameras on the main screen portion while displaying remaining videos on the thumbnail screen portion, and displays, when one of the videos displayed on the thumbnail screen portion is touched, the touched video on the main screen portion as taught by Zajac for the advantage of displaying images in larger screen section.

Regarding claim 7, Ricciardi, Nielson et al. and Zajac discloses everything claimed as applied above (see claim 6).  Ricciardi discloses wherein the video .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gustafson (U.S. Pub. No. 2014/0309000) discloses simulating a game of baseball via a computer network playable by opposing teams and generating pitcher records, offense and defense record - fig. 21, paragraphs 0041, 0222, paragraph 0038, 0042, 0084, figs. 18 and 22, paragraphs 0013, 0217, 0229, figs. 16 and 31.
Kennedy (U.S. Pub. No. 2011/0141239) discloses an image may be captured in the digital or analog domains and converted into a proper format for presentation to a viewer – see paragraph 0022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO

Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             September 16, 2021